2015 IL App (1st) 143860
                                          No. 1-14-3860
                                    Opinion Filed June 12, 2015

                                                            Sixth Division
______________________________________________________________________________

                                             IN THE

                               APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT

______________________________________________________________________________

In re                                            )      Appeal from the Circuit Court
                                                 )      of Cook County.
CURTIS W., JR., a Minor,                         )
                                                 )
        Respondent-Appellant                     )      No. 13 JA 207
                                                 )
(The People of the State of Illinois,            )
                                                 )
        Petitioner-Appellee,                     )      Honorable
                                                 )      Andrea M. Buford,
Curtis W., Sr.,                                  )      Judge Presiding.
                                                 )
        Respondent-Appellee).                    )

______________________________________________________________________________

JUSTICE HALL delivered the judgment of the court, with opinion.

Presiding Justice Hoffman and Justice Lampkin concurred in the judgment and opinion.


                                              OPINION
     No. 1-14-3860


¶1         Pursuant to Illinois Supreme Court Rule 311(a) (eff. Feb. 26, 2010) and Rule 306(a)(5)

        (eff. Feb. 16, 2011), the respondent-minor, Curtis W., Jr. (Curtis Jr.), brings this expedited

        appeal from an order of the circuit court of Cook County denying the State's petition to

        terminate the parental rights of the respondent-father, Curtis W., Sr. (the respondent). On

        appeal, Curtis Jr. contends that the trial court's determination that termination of the

        respondent's parental rights was not in the best interest of Curtis Jr. was against the manifest

        weight of the evidence. He further contends that the trial court erred when it determined that

        the State failed to prove by clear and convincing evidence that the respondent was unfit

        under section 1(D)(b) and (i) of the Adoption Act (the Adoption Act) (750 ILCS 50/1(D)(b),

        (i) (West 2014)).

¶2         We do not need to address Curtis Jr.'s second contention. The respondent does not

        challenge the trial court's finding that he was unfit under section 1(D)(m) of the Adoption

        Act (750 ILCS 50/1(D)(m) (West 2014)). The finding of unfitness on one ground is

        sufficient. See In re M.J., 314 Ill. App. 3d 649, 655 (2000) (if there is sufficient evidence to

        satisfy any one ground of unfitness, the reviewing court need not consider the other findings

        of parental unfitness).

¶3                                           BACKGROUND

¶4         Curtis Jr. was born on October 12, 2012 to Shanea S. and the respondent. From

        November 2012 to March 2013, the respondent was incarcerated at the Illinois River

        Correctional Center in Canton, Illinois, serving a sentence for drug possession.

¶5         On January 14, 2013, Chicago police officers executed a warrant at Shanea S.'s residence

        and found Shanea S. and Curtis Jr. on a bed within reach of illegal substances and drug




                                                      2
     No. 1-14-3860


         paraphernalia. On February 26, 2013, Curtis Jr. was taken into custody by the Department of

         Children and Family Services (DCFS).

¶6                                    I. JUVENILE COURT PROCEDINGS

¶7           On February 28, 2013, a temporary custody hearing was held on the State's petition for

         adjudication of wardship. Temporary custody was granted to DCFS. Following a

         confirmation of paternity, the respondent was appointed counsel. At a hearing on May 17,

         2013, Curtis Jr. was adjudicated a neglected minor based on his injurious environment. The

         disposition order stated that neither parent had made substantial progress toward the return

         home of Curtis Jr. A permanency order was entered with the goal that Curtis Jr. would be

         returned home within 12 months. The order further provided that Curtis Jr. be placed in a

         foster home with Zaria S., Curtis Jr.'s half sister. 1 Both parents were required to engage in

         and make reasonable progress in the recommended services, including individual therapy,

         parent coaching, and substance abuse treatment.

¶8           By August 13, 2013, neither parent had made reasonable progress toward the permanency

         goal for the return home of Curtis Jr. within 12 months. The trial court ordered the

         permanency goal continued. Curtis Jr. remained with Zaria S. in foster care. On March 18,

         2014, the permanency goal for Curtis Jr. was changed to substitute care pending the court's

         determination on the termination of parental rights.

¶9                                    II. TERMINATION PROCEEDINGS 2




             1
                Zaria S. was placed in DCFS custody in February 2012, based on medical neglect by Shanea S. The
     respondent is not the father of Zaria S.
              2
                The evidence as to Zaria S. and Curtis Jr. was presented at the termination proceedings in this case.
     Shanea S. consented to the adoption of Zaria S. by Zenophas Grey, the foster mother. The putative father of Zaria S.
     was served by publication, and his rights were terminated by default. Only the evidence relevant to Curtis Jr. and
     the respondent will be set forth.

                                                              3
       No. 1-14-3860


¶ 10         On June 17, 2014, the State filed a supplemental petition for the appointment of a

          guardian with the right to consent to the adoption of Curtis Jr. See 705 ILCS 405/2-29 (West

          2014). The supplemental petition alleged that Shanea S. and the respondent were unfit in

          that: (1) both parents failed to maintain a reasonable degree of interest, concern or

          responsibility for Curtis Jr.'s welfare; (2) Shanea S. deserted Curtis Jr. for more than the

          three-month period prior to the commencement of the termination proceedings; (3) the

          respondent had behaved in a depraved manner; and (4) both parents failed to make

          reasonable efforts to correct the conditions that were the basis for the removal of Curtis Jr.

          from them and/or failed to make reasonable progress toward the return of Curtis Jr. to them

          within nine months after the adjudication of neglect or abuse. 750 ILCS 50/1(D)(b), (c), (i),

          (m) (West 2014). On October 6, 2014, Shanea S. executed a consent for the adoption of

          Zaria S. and Curtis Jr.

¶ 11         On November 6, 2014, a hearing was held on the fitness phase of the termination

          proceedings. The testimony from the fitness hearing is presented for background and context

          purposes only. In addressing the ultimate issue in this case, our focus is on the evidence

          presented at the best interest hearing. See In re Tajannah O., 2014 IL App (1st) 133119, ¶ 3.

¶ 12                                          A. Fitness Hearing

¶ 13          Sean Cline was employed as a foster case manager at Children's Place Association and

          was assigned to Curtis Jr.'s case. Mr. Cline oversaw the respondent's assessment for services.

          The respondent was ordered to submit to random toxicology screenings. Based on his

          substance abuse assessment, the respondent was required to complete the outpatient

          substance abuse program at Haymarket. He was also required to participate in individual




                                                        4
       No. 1-14-3860


          counseling services and parent coaching services. The respondent understood that he had to

          complete these services in order to be reunited with Curtis Jr.

¶ 14         The respondent began his individual counseling and parent coaching through Mary &

          Tom Leo Associates. The respondent was willing and engaged during the individual therapy

          sessions. According to the parenting coach, the respondent interacted appropriately with

          Curtis, Jr. during the sessions and would probably benefit just by increasing his knowledge of

          child development and proper discipline techniques. The individual counseling and parent

          coaching sessions ended after three months when the respondent was arrested for violating

          his parole in August 2013.

¶ 15         The respondent began submitting to random toxicology tests in April 2013. On July 13,

          2013, he tested positive for "cannabinoid." On April 17, 2013, the respondent was assessed

          for substance abuse and referred to the Haymarket program for treatment. However, he

          missed three intake appointments and never entered the Haymarket program.

¶ 16         Due to his incarceration, both the individual counseling and the parental coaching were

          terminated unsatisfactory. These service requirements and the substance abuse treatment

          requirement remained outstanding.

¶ 17         The respondent had weekly visitation privileges with Curtis Jr. In addition, the foster

          mother allowed him to visit Curtis Jr. more frequently. At one point, Mr. Cline felt that the

          respondent was not taking full advantage of the opportunities for extra visits with Curtis Jr.

          After he encouraged the respondent to visit more often, the respondent's visits increased. For

          the first month or two, the respondent's visits with Curtis Jr. were once a week. He increased

          the visits to twice a week and then to two to three times a week. The respondent's

          interactions with Curtis Jr. were appropriate.


                                                       5
       No. 1-14-3860


¶ 18          The respondent was arrested in August 2013 for violating his parole. The respondent did

          not want Curtis Jr. visiting him at the Cook County jail. In early 2014, after his transfer to

          the Sheridan Correctional Center (Sheridan), the respondent requested visitation with Curtis

          Jr. In March 2014, Mr. Cline accompanied Curtis Jr. on a visit with the respondent at

          Sheridan. Prior to that, his last visit with Curtis Jr. was at the end of July or the beginning of

          August 2013.

¶ 19         Following the March 2014 visit, the respondent did not request any further visits until

          August 2014. A visit with Curtis Jr. was scheduled for September 2014, but was cancelled

          due to transportation problems. For Curtis Jr.'s birthday in October 2014, the respondent

          sent a birthday card with a handwritten note expressing his love and how much Curtis Jr.

          meant to him. Mr. Cline acknowledged that an incarcerated parent is only entitled to

          quarterly visits. He further acknowledged that the respondent's toxicology tests were

          negative in April, May and June 2013.

¶ 20         Mr. Cline met with the respondent several times at Sheridan. The respondent told him he

          was participating in group therapy, a 12-step program and a parenting program for

          incarcerated fathers. His participation in these programs was confirmed by the correctional

          counselor. Mr. Cline had received letters from the respondent reporting what programs he

          was participating in and that he wished to be part of Curtis Jr.'s life. According to Mr. Cline,

          from the very beginning, the respondent wanted Curtis Jr. returned to him.

¶ 21         The respondent testified as follows. He was incarcerated at the time Curtis Jr. was placed

          in DCFS's custody. Since he was not involved in the drug allegations against Shanea S. that

          brought the case into the court system, he did not understand why he was required to

          participate in the services. However, after Mr. Cline explained to him that in order for him to


                                                        6
       No. 1-14-3860


           be involved in Curtis Jr.'s life he needed to participate in the services, he began complying

           with the service requirement.

¶ 22           The respondent explained that he did not want Curtis Jr. visiting him at the Cook County

           jail. It was an unhealthy place, and no physical contact was permitted with Curtis Jr., who

           was then seven months old. The respondent thought he would serve only 30 days and then

           be released. However, based on his act in removing his electronic monitoring bracelet, he

           was charged with escape and sent to Sheridan on December 12, 2013. 3

¶ 23           While at Sheridan, the respondent participated in a substance abuse program and the 24/7

           Dads therapy group through West Care. Once he completed the programs, upon his release

           from Sheridan, West Care would provide transitional housing and assistance with job

           placement. The services the respondent participated in at Sheridan were not connected with

           the services the court ordered him to participate in, but he felt his participation would

           demonstrate his commitment to improving himself even before his release. He was able to

           maintain his sobriety and had not used any illegal drugs since he had been at Sheridan. The

           respondent's intention upon his release was to go to a transitional home where he would

           receive help until he was stable enough to obtain a job and an apartment for Curtis Jr. and

           himself.

¶ 24           The respondent acknowledged that West Care addressed the needs of substance abusers

           with extensive criminal and substance abuse histories. Due to an incident on August 29,

           2014, with another inmate, he served 15 days in segregation and then was placed in "Second

           Chance." Since he was only a month away from finishing the West Care program, he was




               3
                 In August 2013, while the respondent was on parole from his drug possession conviction, he was charged
       with driving with a suspended or revolved license. He was released with an electronic monitoring bracelet.

                                                               7
       No. 1-14-3860


          not required to restart the program. He chose voluntarily to participate for two additional

          months to coincide with his scheduled release date of February 4, 2015.

¶ 25         According to the respondent, when he lived with Shanea S., he was involved in Curtis

          Jr.'s life as his father, attending to his needs by feeding and bathing him, and washing his

          clothes. He worked at a car wash and provided financially for Curtis Jr.

¶ 26         At the conclusion of the fitness hearing, the trial court ruled that the State failed to prove

          by clear and convincing evidence that the respondent failed to maintain a reasonable degree

          of interest, care and responsibility for Curtis Jr. or that he was depraved. The court further

          ruled that while the respondent had made reasonable efforts to correct the conditions which

          led to Curtis Jr.'s removal, the State proved by clear and convincing evidence that he failed to

          make reasonable progress toward correcting those conditions during the nine-month period

          of May 17, 2013 through February 8, 2014. Therefore, the trial court found the respondent

          was unfit under section 1(D)(m) of the Adoption Act. 750 ILCS 50/1(D)(m) (West 2014).

¶ 27                                              B. Best Interest Hearing

¶ 28         The testimony relevant to the respondent is summarized below.

¶ 29         Sean Cline testified as follows. On March 1, 2013, Curtis Jr. was placed in foster care

          with Ms. Zenophas Grey. 4 Residing with Ms. Grey was Marvin Chapman, her partner,

          Zamyla, their five-year-old daughter, and Zaria S. Curtis Jr. integrated well into the family.

          He demonstrated a strong attachment to both Ms. Grey and Mr. Chapman and enjoyed a

          sibling relationship with Zamyla. Curtis Jr. had no special needs, and Ms. Grey was attentive

          to his medical and dental needs and accompanied him to his evaluations every six months.




             4
                 Elsewhere in the record, Ms. Grey is referred to as Curtis Jr.'s godmother.

                                                                 8
       No. 1-14-3860


          No abuse or incidents involving Curtis Jr.'s safety were reported, and Mr. Cline found Ms.

          Grey's residence to be age-appropriate for Curtis Jr.

¶ 30            Ms. Grey's mother provided day care for Curtis Jr. and Zaria S. and Zamyla (the girls)

          when Ms. Grey was working. The mother provided an appropriate home and interacted well

          with the children. Curtis Jr. and the girls enjoyed activities such as going to the park and

          watching movies with Ms. Grey and Mr. Coleman.

¶ 31            According to Mr. Cline, it was in the best interest of Curtis Jr. to terminate the parental

          rights of Shanea S. voluntarily and to terminate involuntarily the respondent's parental rights.

          It was also in Curtis Jr.'s best interest that he be adopted by Ms. Grey. Mr. Cline explained

          that Curtis Jr. had been in the custody of Ms. Grey for the majority of his life and was well

          integrated into Ms. Grey's family and extended family life. Ms. Grey demonstrated her

          ability to care for Curtis Jr.'s needs, and it was in Curtis Jr.'s best interest to achieve

          permanency through adoption. While there had been some contact with the respondent,

          Curtis Jr. had developed a strong attachment to Ms. Grey and Mr. Coleman.

¶ 32            Mr. Cline acknowledged that when visiting Curtis Jr., the respondent behaved

          appropriately. Due to the length of time between visits, Curtis Jr. was initially apprehensive,

          but did warm up to the respondent and showed no signs of distress while interacting with

          him. The respondent told Mr. Cline that he was committed to caring and providing for Curtis

          Jr.

¶ 33            Mr. Cline spoke with the respondent about his plans upon his release from Sheridan

          scheduled for February 2015. The respondent told him that he wanted Curtis Jr. returned to

          him. He was in a relationship with a woman whom he believed would be a good mother

          figure for Curtis Jr. and that the two of them planned to live together and raise Curtis Jr.


                                                          9
       No. 1-14-3860


¶ 34          Ms. Zenophas Grey testified as follows. Ms. Grey provided foster care for Curtis Jr. as of

          March 1, 2013. After the first few nights, Curtis Jr. had adjusted very well and had become a

          part of the family. Ms. Grey and Mr. Coleman participated in activities with Curtis Jr. and

          the girls, such as playing games, going to movies and making crafts. They attend church as a

          family and attend events together as a family. Ms. Grey's extended family, including her

          grandparents, her mother, her uncles and her brother, provided her with assistance in caring

          for Curtis Jr. and the girls.

¶ 35          Ms. Grey explained that she wished to adopt Curtis Jr. to provide permanency for him.

          Mr. Coleman and Ms. Grey's extended family supported her decision to adopt Curtis Jr. Ms.

          Grey was familiar with the respondent and read his letters to Curtis Jr. If the respondent's

          parental rights were terminated, Ms. Grey would continue to allow contact between Curtis Jr.

          and the respondent. Based on her own experience of losing her father and being raised by a

          stepfather, she believed that having two fathers to assist in raising Curtis Jr. was beneficial.

¶ 36          Ms. Grey acknowledged that the respondent visited Curtis Jr. in her home on a regular

          basis. The respondent played or watched television with Curtis Jr. and had "conversations"

          with him. The respondent's behavior was appropriate with Curtis Jr. The respondent

          provided milk and diapers for Curtis Jr., if Ms. Grey needed them, and also brought clothing

          for Curtis Jr. On one occasion Shanea S. attempted to interfere with the respondent's

          visitation because they had argued. Ms. Grey informed her that their argument had nothing

          to do with Curtis Jr., and she would not permit Shanea S. to disrupt the respondent's

          visitation with Curtis Jr.

¶ 37          Terina Lavette Johnson testified as follows. Ms. Johnson was 22 years of age and

          worked as a loan specialist for Evon Credit. Prior to working for Evon Credit, she worked at


                                                        10
       No. 1-14-3860


          Illinois Action for Children, which provided assistance such as daycare to low-income

          families. Ms. Johnson and the respondent planned to be married. Prior to the respondent's

          August 2013 arrest for violating his parole, Ms. Johnson and he lived together. When he is

          released in February 2015, the respondent will return to live with her and, if the court allows

          it, Curtis Jr. will live with them.

¶ 38          Ms. Johnson was aware that the respondent was participating in services in connection

          with the present case. From what she observed of their interaction, there was a bond between

          Curtis Jr. and the respondent. Ms. Johnson understood that the respondent wanted custody of

          Curtis Jr., and she agreed that she would assist him in caring for Curtis Jr. The respondent

          planned to find a good school for Curtis Jr. to attend and to rent a two-bedroom apartment so

          that Curtis Jr. could have his own room. Ms. Johnson described herself as a Christian, and

          she attended church. The respondent attended church with her prior to his incarceration.

          After his release, Curtis Jr. and they would attend church services together.

¶ 39          Ms. Johnson maintained that the respondent and she would provide a loving and secure

          home for Curtis Jr. She had a stable income, and the respondent and she would be attentive

          to Curtis Jr.'s needs and planned to begin his education even before he started attending

          school. Ms. Johnson's mother and siblings were willing to provide additional support in

          raising Curtis Jr.

¶ 40          Ms. Johnson acknowledged that while he was on parole, the respondent was required to

          live with her. In August 2013, he removed his electronic monitoring bracelet. Ms. Johnson

          denied that the respondent removed the electronic monitoring bracelet because they had a

          quarrel. She acknowledged that she met Curtis Jr. for the first time at this hearing.




                                                       11
       No. 1-14-3860


¶ 41          The respondent testified as follows. Acknowledging that he had made mistakes, the

          respondent maintained that he wanted a chance to be a father to Curtis Jr. He had always

          wanted children and had helped to raise his 10 nieces and nephews. After he was released

          from Sheridan, he planned to obtain employment in order to provide for Curtis Jr. He had

          the assistance of Ms. Johnson, and West Care would provide him with job placement

          assistance and participation in support groups. The respondent's aunt and sister would also

          provide support for him in raising Curtis Jr.

¶ 42          Between Curtis Jr.'s birth in October 2012 and respondent's incarceration in November

          2012, the respondent developed a bond with Curtis Jr. He recognized that because so much

          time had passed, he could not say that the bond still existed, but he intended to reestablish it.

          At the present time, he had no problem interacting with Curtis Jr., playing with him, knowing

          how to comfort him and how to respond to his crying. At his last visitation, the respondent

          read stories to Curtis Jr., showed him pictures and finally got him to say "da-da."

¶ 43          The respondent maintained that he would be able to provide a safe environment for Curtis

          Jr. Ms. Johnson's apartment was located in Cicero, Illinois, and away from areas where

          violence was a concern. The area had many places suitable for children where he could take

          Curtis Jr. for activities. The respondent loved Curtis Jr. and believed that he could provide a

          better home for him than the one Ms. Grey provided.

¶ 44                                       C. The Trial Court's Ruling

¶ 45          At the conclusion of the hearing, the trial court found "by a preponderance of the

          evidence it is not in the best interest of [Curtis Jr.] to terminate the parental rights of [the

          respondent]." When the State requested a factual basis for its ruling, the court stated as

          follows:


                                                          12
       No. 1-14-3860


                       "[The respondent] has continually exhibited an interest in the safety and welfare

                 of his son. Prior to his incarceration, he was actually involved in the care and of

                 raising of his son.

                       During his incarceration he continued to exhibit interest in his son. The foster

                 parent testified to his involvement. The worker testified to his involvement. They

                 both testified to the bond they saw between the father and son.

                       [The respondent] sought out and successfully became involved in services during

                 his incarceration.

                       Unfortunately, he has not had an opportunity to exhibit or tell this court what he

                 will do upon his release, but it is this court's opinion that [the respondent] does have

                 an interest in the safety and welfare of his son. That there has been a bond

                 established, that [Curtis Jr.] is just about two years old now.

                       And I do believe that it is in his best interest to not terminate the interest of his

                 birth father."

¶ 46          On December 26, 2014, Curtis Jr. filed a petition for leave to appeal pursuant to

          Rules 311A and 306(a)(5). On January 13, 2015, this court allowed leave to appeal.

¶ 47                                                ANALYSIS

¶ 48                                          I. Standard of Review

¶ 49         A court reviews a best-interest determination under the manifest weight of the evidence

          standard. In re Austin W., 214 Ill. 2d 31, 51-52 (2005). "A finding is against the manifest

          weight of the evidence where the opposite conclusion is clearly evident." In re C.N., 196 Ill.
2d 181, 208 (2001).

¶ 50                                               II. Discussion

                                                          13
       No. 1-14-3860


¶ 51          The right of a parent to raise his or her biological child is a fundamental liberty interest,

          and the involuntary termination of that right is a drastic measure. In re B'yata I., 2013 IL

          App (2d) 130558, ¶ 28. To safeguard this right, the Juvenile Court Act of 1987 (Juvenile

          Court Act) provides a two-step process for the involuntary termination of parental rights.

          B'yata, 2013 IL App (2d) 130558, ¶ 28 (citing 705 ILCS 405/2-29(2) (West 2012)). The

          State must prove that the parent is unfit and if the parent is found unfit, the State then must

          prove that termination of parental rights serves the best interest of the child. B'yata I., 2013
IL App (2d) 130558, ¶ 28.

¶ 52          Following a finding of unfitness, the issue before the court is no longer whether parental

          rights can be terminated but, focusing on the needs of the child, whether the parental rights

          should be terminated. In re D.T., 212 Ill. 2d 347, 364 (2004). As our supreme court

          recognized "at a best-interests hearing, the parent and the child may become adversaries, as

          the child's interest in a loving, stable and safe home environment becomes more aligned with

          the State's interest in terminating parental rights and freeing the child for adoption." D.T.,
212 Ill. 2d at 363-64. "[A]t a best interests-hearing, the parent's interest in maintaining the

          parent-child relationship must yield to the child's interest in a stable, loving home life." D.T.,
212 Ill. 2d at 364. A child's best interest is superior to all other factors, including the

          interests of the biological parents. In re V.M., 352 Ill. App. 3d 391, 398 (2004). " 'A child's

          best interest is not part of an equation. It is not to be balanced against any other interest. In

          custody cases, a child's best interest is and must remain inviolate and impregnable from all

          other factors ***.' " Austin W., 214 Ill. 2d at 49 (quoting In re Ashley K., 212 Ill. App. 3d
849, 879 (1991)).




                                                        14
       No. 1-14-3860


¶ 53         The trial court's finding that a parent is unfit to have custody of his child does not

          automatically require the termination of the parent's legal relationship with the child. In re

          M.F., 326 Ill. App. 3d 1110, 1115 (2002). "A child's best interests may be best served by

          maintaining an already existing relationship with a parent." M.F., 326 Ill. App. 3d at 1115.

          The State must prove by a preponderance of the evidence that termination of parental rights

          is in the child's best interest. Tajannah O., 2014 IL App (1st) 133119, ¶ 18. "Proof by a

          preponderance of the evidence means that the fact at issue *** is rendered more likely than

          not." People v. Houar, 365 Ill. App. 3d 682, 686 (2006).

¶ 54         Cases involving the termination of parental rights are "sui generis and must be decided

          based on the particular facts and circumstances presented." In re G.L., 329 Ill. App. 3d 18,

          26 (2002). Since each termination of parental rights case is unique, factual comparisons to

          other cases are inappropriate. G.L., 329 Ill. App. 3d at 26. There is a strong presumption in

          favor of the trial court's best interest determination. Tajannah O., 2014 IL App (1st) 133119,

          ¶ 20. However, where the court's decision is against the manifest weight of the evidence, the

          reviewing court has a duty to reverse that decision. In re Marriage of Hefer, 282 Ill. App. 3d
73, 79 (1996).

¶ 55             The respondent expressed from the very beginning that he loved Curtis Jr. and wanted

          custody of him. However, at the best interest hearing, the concern is what is in the best

          interest of Curtis Jr. We review the evidence in light of the factors set forth in section 1-

          3(4.05) of the Juvenile Court Act (705 ILCS 405/1-3(4.05) (West 2014)). Section 1-3(4.05)

          provides that:

                 "Whenever a 'best interest' determination is required, the following factors shall be

                 considered in the context of the child's age and developmental needs:


                                                        15
No. 1-14-3860


                (a) the physical safety and welfare of the child, including food, shelter, health, and

         clothing;

            (b) the development of the child's identity;

            (c) the child's background and ties, including familial, cultural, and religious;

            (d) the child's sense of attachments, including:

                   (i) where the child actually feels love, attachment, and a sense of being valued

                (as opposed to where adults believe the child should feel such love, attachment,

                and a sense of being valued);

                   (ii) the child's sense of security;

                   (iii) the child's sense of familiarity;

                   (iv) continuity of affection for the child;

                   (v) the least disruptive placement alternative for the child;

            (e) the child's wishes and long-term goals;

            (f) the child's community ties, including church, school, and friends;

            (g) the child's need for permanence which includes the child's need for stability

         and continuity of relationships with parent figures and with siblings and other

         relatives;

            (h) the uniqueness of every family and child;

            (i) the risks attendant to entering and being in substitute care; and

            (j) the preferences of the persons available to care for the child." 705 ILCS

         405/1-3(4.05) (West 2014).




                                                   16
       No. 1-14-3860


¶ 56          A court need not refer to all of the above factors in its best interest determination.

          Tajannah O., 2014 IL App (1st) 133119, ¶ 19. Several of the above factors are not

          applicable in this case because at the time of the hearing, Curtis Jr. was barely two years of

          age. While no one factor is determinative (Austin W., 214 Ill. 2d at 50), we find that several

          of the statutory factors compel the determination that termination of the respondent's parental

          rights would serve Curtis Jr.'s best interest.

¶ 57          The first relevant factor to be considered is the fulfillment of the child's basic needs for

          food, shelter, safety, health and clothing. There was evidence that the respondent provided

          food and clothing to Curtis Jr. while he has been in Ms. Grey's care. The respondent also

          planned to provide a safe environment for Curtis Jr. by moving into Ms. Johnson's apartment

          in Cicero.

¶ 58          However, the respondent's ability to provide for Curtis Jr. was based on future events.

          The respondent testified that he planned to get a job with the help of West Care. While the

          record referred to the respondent's employment at a car wash before he was arrested in

          August 2013, the respondent did not provide any evidence of job skills or the type of

          employment he could obtain after his release. Even with West Care's assistance, there is no

          indication of how long it would take him to obtain employment that would provide sufficient

          funds to raise Curtis Jr. While Ms. Johnson testified that she had a stable income, she has no

          legal responsibility to financially support Curtis Jr. In contrast, since March 1, 2013, Ms.

          Grey has provided a home for Curtis Jr. where his needs have been met, and she wished to

          adopt Curtis Jr. so that his needs will continue to be met.

¶ 59          The next factor we find relevant is the child's sense of attachment. The State points out

          that the trial court's reliance on testimony by Mr. Cline and Ms. Grey that there was a bond


                                                           17
       No. 1-14-3860


          between Curtis Jr. and the respondent was misplaced as they did not so testify. While Ms.

          Johnson did testify that a bond existed between Curtis Jr. and the respondent, the respondent

          himself acknowledged that whatever bond he had with Curtis Jr. when he was born in

          October 2012 had been lost over time and that he would have to reestablish that bond.

¶ 60         In contrast, Mr. Cline's testimony established that Curtis Jr. had formed a bond with both

          Ms. Grey and Mr. Coleman. The Grey household provided the only home Curtis Jr. had ever

          known, having lived there since he was five months old. At the time of the hearing, he was

          over two years old. Curtis Jr. benefited from the security, familiarity with Ms. Grey and Mr.

          Coleman as his caregivers and their love and affection as well as that of their daughter,

          Zamyla. It could not be the "least disruptive placement alternative" for Curtis Jr. to be

          removed from Ms. Grey's home to begin living with the respondent, with whom he had never

          spent any time alone or for long periods of time, and Ms. Johnson, whom he had just met at

          the hearing.

¶ 61         The next relevant factor we consider is Curtis Jr.'s need for permanence. The evidence

          established that the respondent cannot provide permanence for Curtis Jr. in the near future.

          The respondent's plans for taking custody of Curtis Jr. are dependent on his maintaining his

          sobriety and refraining from drugs as well as obtaining employment. It may be some time

          before the respondent earns sufficient income to support Curtis Jr. While the respondent

          planned to bring Curtis Jr. to live with Ms. Johnson and him, it is the respondent's

          responsibility to support Curtis Jr. In the meantime, Curtis Jr. is growing up with his sister,

          Zaria S., and enjoying a safe and secure home life with Ms. Grey and her family. Most

          important, in the Grey household, Curtis Jr. has a family that loves him and wants to fulfill

          his need for permanence by adopting him.


                                                       18
       No. 1-14-3860


¶ 62          The next relevant factor is the risks of entering and being in substitute care. The

          evidence established that Curtis Jr. has thrived while being cared for by Ms. Grey and is well

          acclimated into Ms. Grey's home and family. For Curtis Jr. to remain a foster child, as

          opposed to an adoption by Ms. Grey, continues the uncertainty of his life and even the

          potential of being placed with another family.

¶ 63          Finally, we consider the preferences of the persons available to care for Curtis Jr. Ms.

          Grey desires to adopt Curtis Jr. and to continue to provide him with a family and a life where

          he is cared for and loved. Ms. Grey also expressed her willingness to allow the respondent

          continued contact with Curtis Jr. even after the adoption. The respondent seeks custody of

          Curtis Jr. and asserted that he could provide a better home for Curtis Jr. than Ms. Grey could

          provide. However, at the present time the respondent is not in a position to provide anything

          comparable to what Ms. Grey is providing for Curtis Jr., and there is no evidence as to when

          if ever, he could provide any kind of home for Curtis Jr. The respondent's statement

          comparing what he could provide and what Ms. Grey now provides demonstrates the

          respondent's refusal to recognize the reality of his situation and highlights the fact that his

          concern is more with his own desires than what is best for Curtis Jr.

¶ 64          In its factual basis for denying the State's petition to terminate the respondent's parental

          rights, the trial court relied on the respondent's continued interest in caring for Curtis Jr., the

          existence of a bond between them, and the fact that the respondent has not had an

          opportunity to demonstrate to the court his abilities as a father. The factual basis relied on by

          the trial court is not supported by the evidence. Ms. Grey and Mr. Cline did not testify that

          there was a bond between the respondent and Curtis Jr. While Ms. Johnson did testify that a

          bond existed between Curtis Jr. and the respondent, the respondent himself acknowledged


                                                         19
       No. 1-14-3860


          that whatever bond he had with Curtis Jr. when he was born in October 2012 had been lost

          over time and that he would have to reestablish that bond.

¶ 65          Moreover, from the trial court's stated concern with the respondent's lack of opportunity

          to prove his ability to care for Curtis Jr., it is apparent that the trial court balanced the rights

          of the respondent to maintain his legal relationship with Curtis Jr. against the best interests of

          Curtis Jr. In doing so, the trial court erred. See Austin W., 214 Ill. 2d at 49 (the child's best

          interest is not part of an equation and may not be balanced against any other interest).

          Contrary to the trial court's finding, the respondent was given a chance to be a father to

          Curtis Jr. between his release from prison in March 2013 and August 2013, when he removed

          his electronic monitoring bracelet and was again incarcerated. In this case, the

          preponderance of the evidence established that to afford the respondent a second opportunity

          to demonstrate his abilities as a parent was not in Curtis Jr.'s best interest, especially his need

          for permanency. In rejecting clear and convincing as the standard of proof applicable to the

          best-interest determination, the supreme court recognized as follows:

                  "[A]n erroneous finding that termination of parental rights is not in the child's best

                  interests results in [the] preservation of the parent-child relationship, to the obvious

                  favor of the unfit parent. Such erroneous finding, however, would also deprive the

                  child of permanency, one of the stated goals of the Juvenile Court Act [citation], and

                  subject the child to the frequently uncertain and fluctuating world of foster care."

                  D.T., 212 Ill. 2d at 365.

¶ 66          The preponderance of the evidence in this case established that Curtis Jr.'s best interest

          required the termination of the respondent's parental rights. Since the opposite conclusion




                                                         20
       No. 1-14-3860


          from that reached by the trial court was clearly evident, the court's decision was against the

          manifest weight of the evidence.

¶ 67                                           CONCLUSION

¶ 68         The order of the circuit court is reversed, and this case is remanded to the circuit court for

          entry of an order terminating the parental rights of the respondent and for further proceedings

          in accordance with that order.

¶ 69         Reversed and remanded with directions.




                                                       21